Citation Nr: 0323902	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  97-29 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim for service connection for residuals of a gunshot wound 
to the abdomen has been submitted.


REPRESENTATION

Appellant represented by:	Samuel L. Hart, Esq.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




REMAND

On March 6, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  
		
1.  Ensure that all the medical records 
from the private health care providers 
listed in the VA forms 21-4142 
(Authorization and Consent to Release 
Information to the Department of 
Veterans Affairs) attached to the 
November 15, 2002 correspondence from 
the veteran's representative are 
contained within the record.  If the 
records are not available, the claims 
file should be properly documented in 
this respect.  The RO is requested to 
review the case to ensure compliance 
with the VCAA, 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 66 Fed. Reg. 45,630-
45,632 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).

2.  In response to a request for 
certification of service, the U.S. Army 
Reserve Personnel Center (ARPERCEN) 
indicated on July 7, 1998, that the 
evidence submitted was insufficient to 
warrant a change in a prior 
certification dated November 4, 1996.  
However, there is no certification 
dated in November 1996 in the claims 
file.  Please advise the ARPERCEN of 
this and request a copy of the 
certification dated November 4, 1996, 
and any other records pertaining to the 
November 1996 certification.  If 
nothing can be found, or if records 
have been destroyed, ask for specific 
confirmation of that fact.  If the 
November 4, 1996 certification can not 
be found (or if otherwise needed), 
ARPERCEN should be provided the 
information contained in Sections 2 
through 19 of VA Form 21-3101 (JF) 
dated in 1998 (in the claims file, 
marked with a large Post-it) and 
requested to certify the veteran's 
service.

3.  Request the following records 
concerning the veteran from the Social 
Security Administration: Any medical 
records and decisions regarding a claim 
for Supplemental Security Income 
benefits.  Note that under 38 U.S.C. 
§ 5103A(b)(3), we are obligated to 
continue trying to obtain evidence from 
a Federal department or agency "unless 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would 
be futile."

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





